PER CURIAM.
h Granted in part; otherwise denied) The district court’s ruling'is reversed to the extent it found relator’s allegations of juror misconduct warranted exploration at an evidentiary hearing. Under the “jury shield law,” see La.C.E. art. 606(B), courts are prohibited from inquiring into the deliberative process except where there exists evidence of extraneous prejudicial influence. Defendant has not made a threshold showing that any extraneous prejudicial information influenced the deliberations *602and therefore no evidentiary exploration of his allegations is warranted. In all other respects, the writ is denied.